DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dentiscope ("Anterior Rubber Dam Isolation With no clamp” from https://www.youtube.com/watch?v=PaEWKGN_1NE) in view of Mazeirat (FR 276159 A1, See Translated Version Denoted as “FR_2761591_A1_translate”). 
	Re. Claim 6, Dentiscope discloses a dental floss tie for a tooth (See Annotated Figure A/B), the dental floss tie comprising: 
A single loop (See Annotated Figure A of time code 2:14; 1:56-2:21) or double loop self-ligaturing tie (Annotated Figure B of time code 3:29; 3:22-3:48); and 
The dental floss tie is configured to hold a rubber dam sheet in place around the tooth and to prevent the rubber dam sheet from sliding over the loop from all surfaces of the tooth (2:21 – 3:22 discloses a single loop dental floss tie holding the rubber dam sheet in place; 3:48- 4:31 discloses a double loop dental floss tie holding the rubber dam sheet in place)
However, Dentiscope is silent to at least one strand of a cord, which is connected or tied to the single loop or double loop by using at least one knot, wherein the at least one knot is configured to hold a rubber dam sheet in place around the tooth. Dentiscope does provide teaching that a knot is used to hold a rubber dam sheet into place (2:21 – 3:22; 3:48- 4:31). 
Mazeriat discloses a gingival retractor for a tooth (Fig. 12) in the analogous art of dental wires/floss and further discloses a single loop (Fig. 8, label 3) and at least one strand of a cord (Fig. 8, label 5) which is connected to the single loop (Par. [0018], [0021], [0023]) and the at least one strand of is configured to hold a rubber dam sheet in place around the tooth (Par. [0023], such that the strand is capable of functioning as claimed since the loop is placed around the tooth, and the connection means of the strand is in contact with the tooth, such that if a dental dam was being used as taught by Dentiscope, the connection of the strand would be configured to hold the dam as claimed) and help remove the device once the procedure is complete. It is noted that the limitation of the knot configured to hold a rubber dam is functional and therefore, the prior art only has to be capable of functioning as claimed.
It would have been obvious to someone skilled in the art before the effective filing date to have modified the dental floss tie of Dentiscope to have at least one strand of a cord connected to the single loop and is used to tighten the loop upon the tooth as taught by Mazeriat to help tighten the loop into place and help remove the tie once the procedure is complete. Further, it would have been obvious to have the means of connection between the loop and the strand of cord to be that of knots as it is well known in the art that knots is used to secure floss together (as seen with Dentiscope; 2:21 – 3:22; 3:48- 4:31). As such, it would have been obvious to have the means of connection between the loop and the strand of cord to be that of knots as taught by Dentiscope to secure the cord to the loop. With that, the combination of Dentiscope and Mazeriat would teach the knot of the cord would be used to hold a rubber dam sheet in place around the tooth.

    PNG
    media_image1.png
    620
    1679
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    1160
    1920
    media_image2.png
    Greyscale

Annotated Figure B
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. Applicant argues that the new claim provides limitation that would deem the device allowable. This is not persuasive as seen above in the 103 rejection. 
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2022